Citation Nr: 1120526	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-07 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a neck condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for a left shoulder condition, to include as secondary to the claimed right shoulder condition.

6.  Entitlement to service connection for Bell's palsy.

7.  Entitlement to service connection for a bilateral leg condition.

8.  Entitlement to service connection for a bilateral knee condition.

9.  Entitlement to service connection for a right ankle condition.

10.  Entitlement to service connection for a left ankle condition.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for a back condition.

15.  Entitlement to service connection for erectile/penile dysfunction.

16.  Entitlement to service connection for residuals of stroke.

17.  Entitlement to service connection for diabetes mellitus.

18.  Entitlement to service connection for depression secondary to the claimed neck and right shoulder conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which declined to reopen claims for service connection for a neck condition and a right shoulder condition, and denied service connection for a left shoulder condition, Bell's palsy, a bilateral leg condition, a bilateral knee condition, a right ankle condition, a left ankle condition, PTSD, bilateral hearing loss, tinnitus, a back condition, erectile/penile dysfunction, residuals of stroke,  diabetes mellitus, and depression.

The neck and right shoulder issues have been recharacterized to better reflect the procedural history.  The left shoulder and depression issues have been recharacterized to better reflect the Veteran's claims.

In April 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder. 

At the hearing, the Veteran testified with respect to a claim for dental treatment.  The issue of entitlement to dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Further, appropriate referral to the VA Dental Clinic for a determination of entitlement to treatment should be made by the AOJ. 

The reopened issues of entitlement to service connection for neck and right shoulder conditions, as well as the issues of entitlement to service connection for a left shoulder condition, bilateral hearing loss, tinnitus and depression, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a June 1977 rating decision, the RO denied the claim for a neck condition; the Veteran did not appeal this decision, and it is now final.

2.  Evidence received since the June 1977 rating decision is not cumulative and raises a reasonable possibility of substantiating the neck condition claim.

3.  In a June 1977 rating decision, the RO denied the claim for a right shoulder condition; the Veteran did not appeal this decision, and it is now final.

4.  Evidence received since the June 1977 rating decision is not cumulative and raises a reasonable possibility of substantiating the right shoulder claim.

5.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for Bell's palsy.

6.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for a bilateral leg condition.

7.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for a bilateral knee condition.

8.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for a right ankle condition.

9.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for a left ankle condition.

10.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for PTSD.

11.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for a back condition.

12.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for erectile/penile dysfunction.

13.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for residuals of stroke.

14.  In April 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the June 1977 RO decision and the criteria for reopening the claim of entitlement to service connection for a neck condition have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received since the June 1977 RO decision and the criteria for reopening the claim of entitlement to service connection for a right shoulder condition have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for withdrawal of the appeal for service connection for Bell's Palsy  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of the appeal for service connection for a bilateral leg condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of the appeal for service connection for a bilateral knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for withdrawal of the appeal for service connection for a right ankle condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

7.  The criteria for withdrawal of the appeal for service connection for a left ankle condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

8.  The criteria for withdrawal of the appeal for service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

9.  The criteria for withdrawal of the appeal for service connection for a back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

10.  The criteria for withdrawal of the appeal for service connection for erectile/penile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

11.  The criteria for withdrawal of the appeal for service connection for residuals of a stroke have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

12.  The criteria for withdrawal of the appeal for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The service connection claims for neck and right shoulder conditions based on new and material evidence have been considered with respect to VA's duty to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that new and material evidence has been secured to reopen these claims, no conceivable prejudice to the Veteran could result from this adjudication, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

The Veteran seeks to reopen his service connection claims for neck and right shoulder conditions, which were originally denied by the RO in February 1970 because no neck or right shoulder condition was found during the April 1961 separation examination or the January 1970 VA examination.  The RO denied the claims again in June 1977, finding that additional service treatment records "will not cause change in [February 1970] decision."  The Veteran did not file a notice of disagreement and the June 1977 rating decision became final.

Evidence submitted since the June 1977 rating decision consists of the Veteran's April 2011 testimony.  The Veteran asserts that he had neck and right shoulder problems during service that did not resolve prior to discharge, and that he has continued to have neck and shoulder pain off and on since service.  He denies any post-service right shoulder injury.  His testimony is supported by that of his wife.  The Veteran and his wife are competent to report such observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Private treatment notes are also of record.  The Veteran received physical therapy for his right shoulder from April to June 2007 after being diagnosed with a right shoulder injury.  He complained of having pain on and off for "many, many years."  He reportedly had had X-rays of his right shoulder and neck, although he denied cervical involvement in April 2007.  The Veteran had been told that he possibly had a rotator cuff injury.  A December 2010 physician's questionnaire establishes that the Veteran had been evaluated by an orthopedic surgeon for chronic bilateral shoulder pain.  The diagnoses included osteoarthritis of the acromioclavicular (AC) joint, bilateral, and right rotator cuff tear.  

This evidence is new, as it did not exist at the time of the June 1977 determination; it is also material in that it tends to substantiate the claims for service connection.  STRs establish that the Veteran first sought treatment for right shoulder pain in June 1959.  He was subsequently treated for neck and/or right shoulder pain on several occasions prior to his May 1961 discharge.  These STRs include diagnoses of possible dislocated shoulder (June 1959), "?chronic muscle pains" (February 1960), chronic myositis (February 1960), and possible nerve injury (undated 1960).  March 1960 cervical spine X-rays showed an undisplaced fracture of the scapula, which the clinician noted "probably explains his symptomatology following an injury in jump activities."  At that time, the Veteran was told that "this would gradually subside and he would gradually improve."  The January 1970 VA examiner noted that there was no clinical evidence of orthopedic disease of the right shoulder, and that X-rays showed no evidence of fractures, old or new.  The Veteran currently has a diagnosis of osteoarthritis of the AC joint and right rotator cuff tear.  Given the basis for the denial of the claim in the June 1977 rating decision, this evidence is material as it relates to an unestablished fact necessary to substantiate the claims (i.e. a current disability).  Reopening of the service connection claims for neck and right shoulder conditions is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim for service connection for a neck condition is reopened; to this extent only the claim is granted.

New and material evidence having been submitted, the claim for service connection for a right shoulder condition is reopened; to this extent only the claim is granted.

The appeal with respect to the claim for entitlement to service connection for Bell's palsy is dismissed.

The appeal with respect to the claim for entitlement to service connection for a bilateral leg condition is dismissed.

The appeal with respect to the claim for entitlement to service connection for a bilateral knee condition is dismissed.

The appeal with respect to the claim for entitlement to service connection for a right ankle condition is dismissed.

The appeal with respect to the claim for entitlement to service connection for a left ankle condition is dismissed.

The appeal with respect to the claim for entitlement to service connection for PTSD is dismissed.

The appeal with respect to the claim for entitlement to service connection for a back condition is dismissed.

The appeal with respect to the claim for entitlement to service connection for erectile/penile dysfunction is dismissed.

The appeal with respect to the claim for entitlement to service connection for residuals of stroke is dismissed.

The appeal with respect to the claim for entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Neck and Right Shoulder

The Veteran seeks service connection for neck and right shoulder conditions.  He contends that he injured his neck and right shoulder during jump school exercises.  Specifically, he has testified that he was running in formation, tripped and fell, and was trampled by other soldiers.

STRs establish that the Veteran was first treated for right shoulder pain in June 1959.  The assessment was "possible dislocated shoulder - sore muscle right shoulder."  

The Veteran was treated for neck and right shoulder pain in January 1960.  On February 5, 1960, the Veteran was evaluated for "shaking" of the right arm.  He reported falling at jump school and getting kicked.  He did not seek treatment at the time because he did not want to get kicked out of jump school.  Shortly thereafter he completed a jump, felt a sharp pain, and noted that his entire right arm was twitching.  He currently complained of a sharp pain in the posterior right shoulder that increased during damp weather.  He reported "flinching" at times and shaking.  There was mild weakness of grip on the right, and mild tenderness at the corner of the right scapula.  There was pain and weakness on extension.  On February 16, 1960, the Veteran reported that he had injured his right shoulder in jump school in January 1959, and that since December 1959 he had had pain in the upper medial part of the right scapula.  The pain radiated to his neck.  X-rays of the cervical spine were negative.  The impression was "?chronic muscle pain."   The following day, the Veteran was evaluated by a neurologist for evaluation of sore muscles, particularly his right scapula.  He related that in January 1959, while in jump school, he sustained a slight injury to the right shoulder.  However, it was not until December 1959 that he began having pain.  He reported that the pain occasionally radiated up into his neck and toward the shoulder joint.  The Veteran was referred to the orthopedic clinic.  

An undated treatment note from 1960 establishes that the Veteran was evaluated by a psychiatrist for "shaking" of the right arm.  The Veteran reported injuring his right arm in jump school about a year previously and complained of an occasional sharp pain ever since.  However, the pain became much worse after a December 1959 jump.  He reported occasional episodes of shaking, beginning in the shoulder area and involving the upper arm.  He had also noted some weakness on the right side of his arm and shoulder.  There was some weakness of the right grip.  There was tenderness in the area of the right trapezius in the upper area near the medial-superior corner of the scapula.  No sensory findings were noted.  Cranial nerves seemed intact.  The impression was possible nerve injury.  The doctor gave the Veteran a temporary profile against jumping and carrying heavy loads.  Another undated treatment note from 1960 indicates that the Veteran had "possible Jackson epilepsy."  

March 1960 X-rays showed an undisplaced fracture of the tip of the scapula, which the clinician noted "probably explains his symptomatology which occurred following an injury in jump activities."  The clinician told the Veteran that "this would gradually subside and he would gradually improve."   

The January 1970 VA examination report shows that the Veteran reported frequent attacks of pain in the right shoulder.  When asked where the pain was located, he pointed to the middle of the scapula posteriorly.  Upon physical examination, the right shoulder revealed no abnormalities, swellings, or deformities.  There was no atrophy of the muscles surrounding the shoulder joint.  There was no tenderness anywhere.  Flexion was complete and not accompanied by pain.  No crepitation was felt.  X-rays of the right shoulder including the scapula showed no evidence of fractures, old or recent.  The diagnosis was "no clinical evidence of orthopedic disease of the right shoulder."  

Private treatment records include physical therapy records from April to June 2007.  The Veteran related a history of right shoulder pain spanning many, many years.  He reported having recent X-rays of the right shoulder and neck.  A December 2010 questionnaire completed by the Veteran's primary care provider establishes that the Veteran had been diagnosed with osteoarthritis of the AC joint, bilateral, and right rotator cuff tear.  She was unable to establish a direct relationship between the Veteran's service and his current condition because she had no supporting documentation.  

Given the in-service events, the Veteran's report of continuous symptomatology since that time, and his current diagnoses, a VA examination with opinion should be provided regarding the nature and etiology of any current right shoulder and neck disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).

During the April 2011 hearing, the Veteran testified that he has received medical treatment for his right shoulder and neck from the VA medical facility in Baltimore, Maryland.  However, no VA treatment records were obtained.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claim file.

There are also private treatment records that must be obtained.  The Veteran's primary care provider has stated that she last treated him in September 2009.  She further stated that the Veteran had recently been seen by an orthopedic surgeon for evaluation of chronic bilateral shoulder pain.  Additionally identified private providers have been certified by the Veteran to be unavailable.     

Left Shoulder, Depression

The Veteran seeks service connection for a left shoulder disability.  Specifically, the Veteran has testified that he injured his left shoulder at the same time he injured his right shoulder during service.  Alternatively, he testified that a left shoulder disability was caused or aggravated by the need to favor the right shoulder (overuse injury).  

The Veteran also seeks service connection for depression secondary to a right shoulder disability and/or a neck disability.  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Veteran submitted his claims in March 2007.  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

To date, the RO has not provided the Veteran sufficient notice with regard to claims of secondary service connection, nor has it considered the Veteran's entitlement to secondary service connection for depression or a left shoulder disability under the revised version of 38 C.F.R. § 3.310.  Remand to provide notice and facilitate that consideration is necessary.  See 38 U.S.C.A. § 5103(A) (West 2002).

With respect to the left shoulder claim, an in-service right shoulder injury has been documented.  The record contains medical evidence regarding a current left shoulder disability.  On remand, examination is required to obtain a medical opinion on the presence of a current left shoulder disability and its relationship to service and the right shoulder, if any.

With respect to the depression claim, the Veteran and his wife testified that he has received treatment for his depression from a VA medical facility.  As stated above, no VA records are in the claim file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claim file.

The Veteran must be afforded a VA examination to determine the likely etiology of his depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).


Hearing Loss, Tinnitus

The Veteran contends that he has hearing loss and tinnitus from firing 105 rifles and 81 millimeter mortar rounds while in service, in addition to noise exposure in Airborne school.  He indicates that he has experienced tinnitus since service or shortly after discharge.  The Veteran's DD-Form 214 establishes that his primary occupational specialty was infantryman.  He was awarded the parachute badge.

The Veteran is competent to state that he was exposed to loud noises during service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the Veteran's April 2011 testimony to be credible regarding his duties during service.  In addition, VA Fast Letter 10-35 (September 2, 2010) includes a Duty MOS Noise Exposure Listing, which establishes that the probability of hazardous noise exposure for an infantryman is highly probable.  Thus, exposure to acoustic trauma during service is conceded.

HHHowever, the Veteran is not competent to offer a medical opinion on the etiology of his hearing loss or tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, a medical opinion is necessary to determine the etiology of any currently diagnosed hearing loss or tinnitus. 

Finally, during the April 2011 hearing, the Veteran testified that he submitted to numerous employment examinations after service and that these examinations included hearing tests.  There is no indication that the RO asked the Veteran for a release or made any effort to request these records from the Veteran's former employers.  VA must attempt to obtain those records.  See 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Issue appropriate notice regarding the claims of service connection for a left shoulder condition and depression on both aggravation and secondary bases.

2. Take appropriate steps, to include contacting the Veteran for necessary releases, to obtain complete medical records maintained by Dr. Stephanie Borum and any orthopedic surgeon(s).  If such records are unavailable or cannot be obtained, such must be certified in writing. 

3. Ask the Veteran to identify the names and addresses of post-service employers who administered a hearing test to the Veteran.  VA should then acquire any such records after having received authorization and consent for release, and then associate these records with the claim file.

4. Obtain all VA outpatient treatment records, including those from the VAMC Baltimore, Maryland, pertaining to the Veteran's treatment for depression, a neck condition, and shoulder condition(s).

5. Schedule the Veteran for a VA examination with the appropriate medical professional in order to determine the etiology of any current neck, right shoulder, and left shoulder disabilities.  The entire claim file, to include a complete copy of this remand, should be made available to and reviewed by the examiner.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should provide an opinion as to the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that any current neck condition is related to service?  

(b) Is it at least as likely as not (50 percent probability or greater) that any current right shoulder condition is related to service? 

(c) Is it at least as likely as not (50 percent probability or greater) that any current left shoulder condition is related to service?  

(d) Is it at least as likely as not (50 percent probability or greater) that any current right shoulder disability aggravates any current left shoulder disability and, if so, what level of disability is attributable to aggravation. 

In addition to the service treatment records, the examiner must consider the January 1970 VA examination report; private treatment records dated April to June 2007 and December 2010, and the Veteran's April 2011 testimony.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of his claimed depression.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that any of the Veteran's service-connected disabilities caused or aggravated any diagnosed depression.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. Schedule the Veteran for an audiological examination with a VA examiner of appropriate expertise to determine the current nature and etiology of any hearing loss and tinnitus found.  The claim folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  The findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.

Following a review of the service and postservice medical records, the examiner must state whether any currently diagnosed hearing loss or tinnitus is at least as likely as not (equal to or greater than 50 percent probability) related to established in-service noise exposure.  If the Veteran's hearing loss or tinnitus is less likely than not (less than 50 percent probability) related to his military service, the examiner should state the specific incidents he or she feels resulted in the Veteran's hearing loss and tinnitus.  The examiner must accept as fact that the Veteran has experienced tinnitus since service or shortly after discharge.  The Veteran's assertions as to postservice noise exposure at the April 2011 hearing must also be considered.

A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8. Then, re-adjudicate the claims.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


